DETAILAED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to claims filed on 9/18/2020 where claims 1-10 are pending and ready for examination.

3.	The information disclosure statement (IDS) submitted on 7/8/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

Claims 2 – 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 USC 103 as being unpatentable over Subbarayan (US 2017/0012941)
Regarding claim 1, Subbarayan discloses a method of interconnecting between network applications performed on a network terminal device, comprising (Subbarayan; see e.g. [0123] “ ...a proxy node may be configured to discard or reject client requests or messages that do not comply with one or more predefined authentication requirements):
acquiring a network address and a network application Port Number of a first network device and first validation information (Subbarayan;
see e.g. [0129] “ ... (v) IP address and port of a client ... SSL information”
see e.g. [0140] “ ... cookie ...”
see e.g. [0096] “ ... Monitoring cookies and other session data at each proxy ...”);
receiving a network address and an application Port Number of a second network device and second validation information according to the network address and the network application number of the first network device and the first validation information (Subbarayan;
see e.g. [0131] “ ... (iv) IP address of API server (v) TCP port associated with the API on said API server ... (vii) cookie information);
validating whether the network address and the application Port Number of the second network device is connection information requested by the network application of the first network device according to the second validation information(Subbarayan;
see e.g. [0115], [0117], [0119], [0148] ); and
connecting the network application of the first network device with the network application of the second network device according to the network address and the network application Port Number of the second network device, if the network address and the network application Port Number of the second network device is the connection information requested by the network application of the first network device (Subbarayan;
see e.g.[0101], [0109], [0111] ).
Regarding claim 7, claim 7 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 10, Subbarayan discloses a network terminal device, comprising a memory, a processor and a computer program stored in the memory and executable on the processor (Subbarayan;
see e.g. Fig. 1 illustrating Proxy 104;
see e.g. Fig. 10 illustrating Processor 1004 and Memory 1006
see e.g. [0184] “ ... program instructions ... “), wherein the processor is configured to implement steps in the method according to claim 1, when executing the computer program.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449